department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed form_1120 u s_corporation income_tax return tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions our proposed deletions follow the if you agree with our deletions you do not need to take any further instructions in notice action if you disagree with if you have any questions about this telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at letter please contact the person whose name and if you have any questions about your or the irs customer service number for businesses irs customer service number for people with hearing impairments is the sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number contact number fax number employer_identification_number date date uil legend articles charter city ethnic group ethnic liqour event organizer state website dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts your charter does not you are a state nonprofit membership corporation organized in state your exempt purposes however you have agreed to file an amendment adding the corporation is organized and operated exclusively for charitable religious educational and scientific purposes your articles state you were organized exclusively for charitable religious educational and scientific purposes and prohibits private_inurement lobbying and campaign intervention upon dissolution art directs net assets to a named organization which is a sec_501 exempt_organization membership is open to all persons who reside or work in greater city area and meet the membership criteria you have represented that there are not any written membership criteria but that membership is open to all you are governed by an uncompensated board elected annually by the membership the board elects all officers and none are compensated all of your activities are performed by your members most of your activities or proposed activities can be generally described as business and social networking social events for members community volunteering fund raising scholarships and grant-making similar frequent events include monthly business mixers social wine tastings business networking events social- ethnic liquor tennis tournament tennis clinic sand volleyball dodge ball tournament golf tournament picnics and mock networking supervises a the most frequent event is weekly indoor volleyball the nonmembers are charged higher fees to participate in events activities provide a means to build personal relationships in order to build the organization you stated that the social the first statement on your website’s page is your recruiting brochure emphasizes that members the networking events are to gather and recruit potential members in order to help the organization grow without resources people we could not fulfill projects or continue to volunteer you intend to recruit professionals to mentor members about the professional world through guidance and experience that more mature members have only members are eligible to be mentored you sponsor and provide volunteer labor primarily to event organizer you said you did not know whether event organizer was a tax-exempt_organization described in sec_501 of the code event organizer is not listed in service publication the irs cumulative list of sec_501 organizations event organizer organized events such as ‘ event organizer at the state fair’ an and an you participated in these events as a sponsor and by providing volunteer labor you did help organize all events are open to the public your members occasionally work on homes being constructed by also helped people clean-up after local floods and participated in fund raisers you organized a they have and drive among your members you report that thirty-five to fifty percent of your total effort across and is dedicated to business networking and community volunteering as a percentage of program effort they represent more than in some years in two parts first you grant scholarships to individuals and your scholarship activity is second you grants funds to ethnic group organizations who select qualifying recipients you organize and promote an ethnic group benefit to raise funds to support your proposed scholarship and grant-making efforts the initial goal is to grant dollar_figure each to organizations and then to more organizations as fundraising permits your scholarship program awards scholarships only to members or their families without regard to income-testing and expressly favors ethnic group the intent is to encourage your members to apply for the scholarships we asked you to represent that you would ensure that your grants are not used for scholarships that discriminate based upon race color religion sex or national origin and you represented that you will ensure that your scholarships will not discriminate based upon race color religion sex or national origin but you also answered that we encourage the recipient to be of ethnic group descent eighty percent of your funding for and comes from corporate donations with some membership fees the corporate donors appear to be solicited by members and the you are not in any way an affiliate of any donor corporation there is no investment_income you will earn de_minimis interest from checking savings accounts and potentially some interest from money markets or certificates of deposit where the you will deposit your scholarship funds until disbursed law sec_501 of the code provides for recognition of exemption from federal_income_tax of organizations which are organized and operated exclusively for among other things charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual be exempt as sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that in order to an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for any of the purposes specified in sec_501 of the code unless it serves public rather than private interests thus an organization applying for tax exemption under sec_501 must establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 of the regulations defines the term ‘educational’ as used in sec_501 of the code as relating to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community an organization may be educational even though it advocates a particular position or viewpoint so long as it presents a sufficiently full and fair exposition of the pertinent facts as to permit an individual or the public to form an independent opinion or conclusion on the other hand an organization is not educational if its principal function is the mere presentation of unsupported opinion the supreme court held in 326_us_279 that a single nonexempt purpose if substantial in nature would preclude an organization from qualifying under sec_501 of the code in 78_tc_280 the tax_court defined private benefit to include any advantage profit fruit privilege gain or interest revrul_60_143 1960_1_cb_192 social and recreational activities carried on by an alumni association of a university which are merely incidental to its basic purpose and objective of advancing the interests of the university do not of themselves preclude such organization from tax exemption under sec_501 of the code as an association organized and operated exclusively for educational and charitable purposes revrul_70_186 1970_1_cb_128 ruled exempt an organization formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features although the organization clearly benefited the public at large there necessarily was also significant benefit to the private individuals who owned lake front property revrul_73_128 1973_1_cb_222 recognized as exempt under sec_501 of the code an organization formed to provide educational and vocational training and guidance or nonskilled persons who are unable to find employment or cannot advance from poorly paid employment due to inadequate education the organization operates a number of community programs including classes in remedial reading and language skills general counseling services and job training programs analysis you will be organized for sec_501 of the code exempt purposes upon amendment of your charter as you agreed however you will not be operated exclusively for sec_501 exempt purposes because more than an insubstantial part of your activities i are social events to build relationships among your members or are professional development events to advance members’ careers which are not exempt purposes and ii provide a private benefit to your members and to organizations that are not recognized as sec_501 organizations which is not merely incidental to providing a public benefit accordingly you are operated to further a substantial non-exempt purpose and therefore not operated exclusively for exempt purposes sec_501 of the code provides for recognition of exemption from federal_income_tax of organizations which are organized and operated exclusively for among other things charitable religious scientific or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes sec_1_501_c_3_-1 of the regulations provides that an organization also is not operated exclusively for any exempt_purpose unless it serves public rather than private interests thus an organization applying for tax exemption under sec_501 of the code must establish that it is not organized or operated for the benefit of private interests however revrul_60_143 ruled that activities which have social and other related features do not disqualify an alumni association from exemption under sec_501 because those activities were ‘incidental’ to accomplishing the organization’s exempt_purpose of serving its university a sec_501 organization an activity is incidental when it is necessary to the accomplish an exempt_purpose you are primarily a professional society for advancing members’ career and professional development through numerous social events business and social networking mentoring and scholarships for members or members’ families your organizational structure includes a social events director and career events director who report to your vice-president of programs social events for your members including weekly indoor your most frequent events are volleyball social wine tastings social-ethnic liquor tennis tournament tennis clinic sand generally social activities for volleyball dodge ball tournament golf tournament and picnics revrul_60_143 members do not further sec_501 of the code exempt purposes approves activities with social and other related features provided they are incidental to the that you said social activities provide a means to accomplishing an organization’s exempt purposes unlike your annual ethnic group benefit a fundraiser which has social features your other social events are not raising money to fund activities which further exempt purposes nor performing any charitable educational religious or scientific tasks build personal relationships in order to build the organization social activities are not necessary to build relationships among your members build relationships such as when your members worked together to clean up flooded houses and worked together on houses being constructed for low-income people more importantly building relationships among your members is not an exempt_purpose you also charge non- members more than members to participate in your events which is a private benefit to your a private benefit is any advantage profit fruit privilege gain or interest see members your social events are a substantial part of your activities and are not retired teachers incidental to furthering one or more exempt purposes additionally they provide a private benefit to your members accordingly you have a substantial non-exempt purpose which destroys the exemption regardless of the number or importance of truly exempt purposes see better business bureau v u s performance charitable activities also of an advantage is it your business and social networking events also provide a private benefit to your members that is not incidental to furthering any exempt_purpose business and social networking has a significant benefit of enhancing each member's business and social opportunities which is an advantage to your members a private benefit see retired teachers substantial private benefit is permitted only if is incidental to accomplishing an exempt_purpose your purpose for such networking events is to gather and recruit potential members in order to help the organization grow without resources people we could not fulfill projects or continue to volunteer your advertising of these events emphasizes business and social opportunities and minimizes your charitable mission no charitable educational religious or scientific activities are performed at most of these events your board’s agenda and calendar of events are replete with discrete networking activities which represent of the your effort for years you report ‘recruiting’ ie business and social networking efforts were effort more than volunteer efforts for and and equal to of your total volunteer efforts in unlike in revrul_70_186 where cleaning a public lake also necessarily benefitted the surrounding land owners your enhancement of members’ business and social opportunities is not merely incidental to accomplishing your exempt purposes accordingly you have a substantial non-exempt purpose which destroys the exemption regardless of the number or importance of truly exempt purposes see better business bureau v u s you also propose to recruit professionals to mentor members about the professional world through guidance and experience that more mature members have only members are eligible to be mentored generally mentoring is not a valid educational activity with the meaning of sec_1_501_c_3_-1 of the regulations because it lacks any formalities of instruction such as curriculum specific courses of instruction or published instructional materials which can be administratively evaluated by the irs to determine whether they are mere presentation of unsupported opinion or constitute propaganda nor is it generally a charitable activity when the recipients are skilled professionals mentoring your members about the professional world also provides a private benefit to your members that is not incidental to providing any public benefit accordingly you have a substantial non-exempt purpose which destroys the exemption regardless of the number or importance of truly exempt purposes see better business bureau v _u s volunteering in the community represent sec_25 and of your effort for and respectively event organizer is the primary beneficiary of your volunteer efforts but is not a sec_501 of the code exempt_organization revrul_56_304 held that a sec_501 organization may distribute funds to nonexempt organizations and to individuals for projects which are in furtherance of its exempt purposes provided that the charity retains control and discretion as to the use of the funds and maintains records establishing that the while some of event organizer's events funds were used for sec_501 purposes appear to be cultural events others are clearly not unlike the organization described in revrul_73_128 which provided employment services to nonskilled persons who could not find employment or cannot advance from poorly paid jobs due to lack of education the international job expo is directed at business professionals without regard to employment the international business networking events improve the business and social status opportunities of your members also without regard to employment status unlike the organization in revrul_56_304 your support to non-exempt organizations is not limited to activities which clearly further sec_501 of the code exempt purposes moreover your participation in these activities provides a private benefit to the event organizer accordingly you have a substantial non-exempt purpose which destroys the exemption regardless of the number or importance of truly exempt purposes see better business bureau v u s a your scholarship criteria include scholastic ability and that recipients be members or family of the scholarship committee reviews applications and submits recommendation to members applicant officers who select recipients committee members and officers related to an applicant must recuse themselves upon selection the application packet of each recipient is destroyed scholarships are paid directly to the college or university unlike scholastic ability or financial need membership in you is not a criteria that furthers educational charitable purposes religious or scientific purposes within the meaning of sec_501 such criteria make these scholarships a private benefit to your members a private benefit is any advantage profit fruit privilege gain or interest 78_tc_280 this private benefit is not incidental to serving any exempt_purpose certain additionally destroying all scholarship records and case histories is not permitted information must be retained revrul_56_304 requires organizations making grants to individuals must maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the irs because these scholarships provide a substantial private benefit to your members that is not incidental to furthering any exempt_purpose you have a substantial non-exempt purpose which destroys the exemption regardless of the number or importance of truly exempt purposes see better business bureau v u s because more than an insubstantial part of your activities further the career and social interests of your members which is a private benefit to your members that is not incidental to furthering any exempt_purpose and provide a private benefit to non-exempt organizations which is not incidental to furthering your exempt purposes you are not operated exclusively for exempt purposes accordingly you are not an organization described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete this request should be you also have a right to request a conference to discuss your protest an attorney certified_public_accountant or an made when you file your protest statement individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done for more information about representation see publication practice_before_the_irs so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications a protest within days you will not be able to file if you do not file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
